BARROW, Chief Justice
(concurring in the result).
I concur in the result. The construction project has been completed and all relief sought herein by appellees has been moot for more than a year. Therefore, there is no justiciable controversy between the parties herein. It is now settled that Texas Courts lack constitutional authority to render advisory opinions. United States Life Insurance Company v. Delaney, 396 S.W.2d 855 (Tex.1965). The case of Liner v. Jafco, 375 U.S. 301, 84 S.Ct. 391, 11 L.Ed.2d 347 (1964), which is relied on by the majority to support our jurisdiction, relates only to the jurisdiction of the United States Supreme Court. In any event, it could not operate to extend the constitutional authority of this Court. Since the case is moot, I would dissolve the temporary injunction for this reason without consideration of the merits. Zuniga v. U. S. Investors, Inc., 453 S.W.2d 811 (Tex.1970).